Citation Nr: 0812572	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  01-07 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had various service in the Army National Guard 
from April 1988 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2000, a statement of the case was issued in January 2001, and 
a substantive appeal was received in September 2001.


FINDING OF FACT

Any current Lyme disease is not shown to have manifested 
during the veteran's military service, nor is any current 
Lyme disease otherwise shown to be related to his service.


CONCLUSION OF LAW

Lyme disease was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in July 2003, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2003 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
claim associated with the issuance of the October 2007 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also notes that the July 2003 letter effectively 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised of the need to produce evidence in 
support of his claim, that it was the appellant's 
responsibility to make sure that such evidence was received 
by the RO, and that the appellant needed to inform the RO 
about any medical evidence not yet submitted.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must furnish any pertinent evidence 
that the appellant may have.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been effectively met.  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and etiology of 
his claimed disease.  However, there has been no notice of 
the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a July 
2003 letter notifying him to submit evidence detailing the 
nature and history of his claimed disability.  In any event, 
as the Board finds below that service connection is not 
warranted for the claimed disability, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and private, have been obtained and the 
veteran has been afforded several VA examinations to evaluate 
his claimed Lyme disease; VA examination reports dated August 
2003, May 2004, February 2005, and January 2006 are of 
record.  The Board notes that copies of the veteran's medical 
records in the custody of the Social Security Administration 
(SSA) have also been obtained and associated with the claims 
file.

The Board notes that the veteran has made VA aware of the 
existence of additional private medical records which, in the 
view of the May 2004 and February 2005 VA examiners, may be 
potentially relevant to this case and are not available for 
review in the claims folder.  However, in an October 2004 
letter, the veteran expressly stated that although he 
possessed copies of these records he did not believe that 
they were sufficiently relevant to warrant submitting them in 
connection with this claim.  Thus, the Board observes that 
the veteran does not require any assistance in obtaining 
these records in his own possession, and the veteran has 
indicated that he has no interest in submitting the records 
for review in this case.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

This case features the veteran's claim of entitlement to 
service connection for Lyme disease.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As the issue on appeal is a service connection claim, 
adjudication of this matter features the questions of whether 
the veteran has a valid medical diagnosis for the claimed 
Lyme disease, and whether any current Lyme disease is 
causally related to the veteran's military service.  The 
question of the validity of the diagnosis of Lyme disease has 
been the predominant focus of attention of the correspondence 
and development at the RO level, but the Board's appellate 
review of this case finds that the claim's critical challenge 
lies with the question of whether any current Lyme disease is 
causally related to the veteran's military service.  As 
discussed below, the Board finds that even accepting, for the 
sake of the veteran's argument, that he currently has Lyme 
disease, there is no adequate basis in the record to find 
that there is a nexus between any current Lyme disease and 
the veteran's military service.

This case has featured a significant amount of development 
and correspondence addressing the question of whether the 
veteran has been properly diagnosed with Lyme disease.  In 
this regard, the veteran has presented private medical 
evidence, complete with diagnostic testing results and 
medical analysis, supporting a diagnosis of Lyme disease.  In 
particular, this evidence features records showing a 
diagnosis of Lyme disease by a Dr. Goldings through testing 
documented in 1997, in addition to further medical 
documentation of subsequent private treatment and testing for 
Lyme disease from Dr. Moayad and Dr. Sprague.  On the other 
hand, the multiple VA examinations reflect analytical review 
of the medical evidence of record and repeated diagnostic 
testing results which oppose a diagnosis of Lyme disease and 
which rather support the conclusion that "it is not as 
likely as not that the veteran's problems are or were due to 
Lyme disease contracted while serving in the military."  The 
pertinent VA examination reports in this regard are dated 
August 2003, May 2004, February 2005, and January 2006.  All 
of the medical commentaries in this case seem to agree that 
any effort to diagnose Lyme disease is frequently indefinite, 
and that it is difficult to either conclusively confirm or 
conclusively rule out a diagnosis.  Pertinently, the VA 
examination reports of record acknowledge an inability to 
conclusively rule out a diagnosis of Lyme disease in the 
veteran, even in concluding that it is unlikely that the 
diagnosis is correct.

The Board has paid particular attention to the veteran's 
contentions in his May 2006 letter.  In this letter, the 
veteran contends that the more recent VA testing for Lyme 
disease is less reliable than his earlier private diagnostic 
testing because 1) the earlier testing features "a positive 
PCR lab test" which is alleged to be the most reliable test 
for determining the presence of Lyme disease, indicating 
detection of "the DNA of the Lyme spirochete" in the 
veteran's blood, and 2) that the more recent testing is 
undermined by the fact that the veteran is receiving 
substantial treatment for Lyme disease which may suppress 
diagnostic indicators and result in a false negative.  The 
veteran describes his private physician, Dr. Moayad, as a 
particular expert on Lyme disease and the Board finds no 
reason to doubt the stated credentials.  The Board notes that 
the October 2004 letter from Dr. Moayad expressly refers to 
the veteran's past "positive PCR for the Lyme bacterium" as 
the "Gold standard in diagnostic test for Lyme disease."  
The October 2004 letter also addresses the more recent 
diagnostic testing that has been negative for Lyme disease, 
and suggests that these tests do not negate the Lyme disease 
diagnosis in light of the context in which the veteran has 
previously tested positive, is now on antibiotic therapy, and 
continues to experience constitutional symptoms of Lyme 
disease.

The Board has given careful consideration to this preliminary 
question of whether the veteran is currently properly 
diagnosed with Lyme disease; without finding a proper 
diagnosis for Lyme disease, service connection for the 
disease cannot be granted.  The Board finds that it is 
apparent from the record that the veteran has suffered from 
significant symptoms of a serious illness.  The Board 
sympathizes with the veteran, and furthermore the Board finds 
that the veteran has presented quality arguments and 
probative medical evidence to support his contention that the 
cause of his illness has been Lyme disease.  However, even if 
the Board were to accept that the veteran's illness is 
properly diagnosed as Lyme disease, the Board is unable to 
find an adequate basis in the evidence of record to find that 
such Lyme disease is etiologically linked to the veteran's 
service.

The veteran had service with the Army National Guard from 
April 1988 to April 1991.  In order to demonstrate 
entitlement to service connection for Lyme disease, the 
evidence must, at the very least, show that the veteran 
contracted Lyme disease in the line of duty during his 
military service.  The Board finds that such an etiological 
link is not shown in this case.  For the purposes of this 
decision, the Board does not reach the question of whether 
any hypothetical incurrence of Lyme disease from a tick bite 
would constitute an injury rather than a disease.

The veteran has argued that it is most likely that he 
contracted Lyme disease from a tick bite during his service 
because, as he explains in his May 2006 letter, his symptoms 
began during that time and "I cannot recall any exposure to 
wooded areas and ticks during that time, other than when I 
went to guard duty and we trained in wooded areas."  The 
veteran describes that, at Camp Robinson, "There were a lot 
of ticks."  The Board notes that a March 1997 private 
medical record also shows that the veteran reported a history 
of tick bites, but also reported that he had no history of a 
rash following tick bites.

The Board has considered the veteran's testimony and 
understands the reasons for his belief that it is probable 
that he suffers from Lyme disease that is causally linked to 
his military service.  While the veteran is competent to 
testify as to his observations of the number of ticks at Camp 
Robinson, the veteran is not competent to establish a medical 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  The Board must rely upon competent medical 
evidence to determine the etiology of a disease or disorder.  
In this case, the medical evidence of record contains no 
contemporaneous documentation of any diagnosis or treatment 
indicative of Lyme disease during the veteran's service; the 
service medical records are entirely devoid of any suggestion 
of Lyme disease, tick bites, or pertinent clinical 
abnormalities.

The record contains various conflicting medical opinions 
addressing the possible etiology of any current Lyme disease.  
The Board now turns to consideration of the medical opinions 
of record.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet.App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  A medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet.App. 458, 
461 (1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet.App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet.App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
'clinical data or other rationale to support his opinion.'  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet.App. 177, 180 (1995).  It is 
the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet.App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet.App. 429, 433 (1995).  But, the Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The service medical records in this case do not contain any 
suggestion of a diagnosis of Lyme disease, nor any pertinent 
indication of symptoms of Lyme disease or a significant tick 
bite.  The record reflects, and the veteran does not dispute, 
that Lyme disease was first diagnosed in the veteran in 1997, 
6 years after separation from military service.  The most 
supportive medical evidence supporting the veteran's 
contention is a July 2001 letter written by a private doctor, 
Dr. Sprague.  This letter recounts the veteran's description 
of his service in Spring 1989 and offers the opinion that 
"At this time he was in good health.  He lived and worked in 
the city during this time and only had exposure to wooded 
areas during training exercises.  It is most probable that 
during this training, Mr. [redacted] contracted Lymes Disease."

The Board has carefully considered the medical opinion 
presented by Dr. Sprague, but must find that the letter does 
not discuss a sufficient medical rationale to support its 
inherently speculative conclusion.  In this regard, the same 
letter indicates that Dr. Sprague first began treating the 
veteran in 2000, 11 years after the events speculated about 
in the letter; there is no citation of any contemporaneous 
evidence nor any discussion of established medical principles 
to persuasively establish the specific etiology scenario 
suggested in the letter, which relies upon the veteran's own 
account of events said to have occurred 11 years prior to the 
doctor's first actual treatment of the veteran.  Thus, the 
Board does not consider this letter to be sufficiently 
probative to establish nexus in this case.

Another private physician who has authored letters supporting 
the veteran's claim, Dr. Moayad, has also addressed the 
question of nexus between any current Lyme disease and the 
veteran's military service.  Dr. Moayad's July 2001 letter 
comments that the veteran "told me that he trained at Camp 
Robinson, Arkansas and also Fort Hood, Texas....  I have 
treated other veterans who contracted Lyme's disease.  
Therefore, it would certainly be reasonable to conclude that 
[the veteran] could have been exposed to Lyme's disease 
during these training periods."  This medical conclusion and 
its rationale can be accorded no substantial probative value 
because the rationale is expressly speculative in nature, 
identifying a mere possibility rather than any probability.  
See Bostain v. West, 11 Vet.App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet.App. 30, 33 (1993) (medical opinion expressed 
in terms of 'may' also implies 'may or may not' and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed in 
terms such as 'could have been' is not probative).  See also 
Libertine v. Brown, 9 Vet.App. 521, 523 (1996); Beausoleil v. 
Brown, 8 Vet.App. 459, 463 (1996); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); see also 38 C.F.R. § 3.102 
(describing the concept of reasonable doubt in adjudicating 
service connection claims as not being one arising from pure 
speculation or remote possibility).

The August 2003 VA examination report does not clearly 
address the question of etiology in this case.  The May 2004 
VA examination report discusses the veteran's account of his 
pertinent history, including his military service and the 
timing of the development of symptoms, and concludes that 
"it is not at least as likely as not that the veteran's 
problems are or were due to Lyme disease contacted while 
serving in the military."  The February 2005 and January 
2006 VA examination reports do not address etiology in this 
case, as the conclusions of these reports were that the 
available evidence did not support a diagnosis of Lyme 
disease.

Thus, the most useful of the VA examination reports with 
regard to addressing the likelihood of nexus to service, 
finds that such a nexus is less than likely.  The Board 
acknowledges that the probative value of the May 2004 VA 
examiner's assessment is diminished to some degree by the 
fact that the assessment is not exclusively focused upon an 
assessment of etiology.  In concluding that the veteran does 
not likely have Lyme disease related to his service, the 
report addresses both diagnosis and etiology.  The Board 
reads the May 2004 VA examiner's conclusion as indicating not 
only that the doctor could not diagnose the veteran with Lyme 
disease, but also that the doctor found no medical basis for 
relating any Lyme disease to the veteran's military service.  
Regardless of any ambiguity in the May 2004 VA examiner's 
opinion, the Board has carefully considered the contrary 
medical evidence presented in support of the veteran's claim 
and is unable to find any persuasive clinical indication or 
medical rationale to allow the Board to find that the 
veteran's Lyme disease was caused by an undocumented tick 
bite during the veteran's military service.

The Board emphasizes that the essential challenge in this 
case is the problem of establishing that any current Lyme 
disease was actually caused during military service that took 
place at least 6 years prior to diagnosis.  The Board 
understands fully the veteran's belief that it was most 
likely that he has Lyme disease which was caused during 
military training in the Spring of 1989 and which was 
undiagnosed for 8 years prior to proper detection; however, 
the evidence does not rise above the level of speculation in 
attempting to demonstrate that a tick bite occurred during 
the cited military training to cause Lyme's disease.  There 
is absolutely no contemporaneous evidence to support the 
occurrence of a pertinent in-service tick bite, rash, or 
other significant clinical sign of onset of infection in 
connection with the veteran's service.  The two private 
medical opinions supporting the veteran's claim are highly 
speculative in nature.  Neither private medical opinion 
offers any analysis, clinical evidence, or citation of 
medical principles to persuasively demonstrate how the 
disease can be attributed, with meaningful probability, to a 
conjectured undocumented tick bite during a particular period 
and place from more than a decade prior to the authoring of 
either medical opinion.

The Board notes that the evidence of record includes several 
lay statement of individuals familiar with the veteran.  An 
undated letter from the veteran's former employer describes 
recalling that the veteran reported symptoms of illness in 
1990, and further recalls observing that "something was 
wrong and his health appeared to be declining" around that 
time.  Another undated statement is also of record from the 
veteran's mother, describing the veteran's significant 
illness and recalling that it began sometime between "1988 
through 1990."  Two other similar letters, one authored by 
the veteran's brother and the other by his sister, were 
received at the RO in October 2004; these letters recall 
first observing the veteran's symptoms in late 1989 or 1990.

Once again, the Board understands the contentions of the 
veteran as supported by these statements from his family and 
his former employer.  The veteran seeks to establish that his 
symptoms of Lyme disease first manifested at a time 
proximately following the Spring of 1989 so as to suggest a 
probability that an undocumented tick bite infected him with 
Lyme disease during that Spring of 1989 military training.  
The Board finds no reason to doubt the sincerity of the lay 
statements in this case.  However, these statements are not 
competent to provide a retroactive clinical diagnosis to 
demonstrate that the veteran had Lyme disease around 1990 
based upon lay recollections of his appearance and symptoms 
at the time.  Nor are they competent to provide a medical 
basis for finding, with any meaningful probability, that the 
veteran's symptoms around 1990 demonstrate that any Lyme 
disease he may have had was the result of a tick bite in the 
line of duty during training in military service.  Lay 
statements are not competent to establish medical etiology or 
diagnosis  See Espiritu, supra.

Although the Board finds no reason to doubt the sincerity of 
the lay testimony observing the veteran's symptoms dating 
back to around 1990, or the lay testimony that the veteran 
encountered a high number of ticks during his military 
service in the Spring of 1989, the Board is unable to find a 
persuasive competent medical basis upon which to grant this 
appeal.  There is no competent medical basis presented in the 
record to persuasively establish a probability that any 
current Lyme disease was caused by an undocumented incident 
in which the veteran was bitten by a tick during training in 
the pertinent time period.  None of the evidence indicating 
that Lyme disease was caused during military service rises 
above the level of conjecture and speculation, and a VA 
examination report concluded it was unlikely that the veteran 
has Lyme disease etiologically linked to his military 
service.  The Board acknowledges, as a July 2001 letter from 
the veteran's private physician Dr. Moayad expresses, that 
the conjectured link between Lyme disease and military 
service is within the realm of possibility; however, it is 
has not been shown to rise above the level of speculation.  
Service connection may not be based on a resort to pure 
speculation or remote possibility. See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for Lyme disease.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


